DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 12 and 19 each recite that the milling arm(s) is/are configured to move about the milling tool body. However, the disclosure does not provide sufficient description as to how the milling arm(s) should move about the milling tool body. It cannot be determined if the milling arm is intended to move rotationally relative to the body, or move when the body is rotated and the arms are disposed about the body.
Claims 13-18 and 20 depend from claims 12 and 19, and are thus also similarly rejected.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 9, 11-14, 16, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grainger US4553615.
Regarding claim 1, Grainger teaches a downhole tool (Figure 1), the downhole tool comprising: a milling arm (blade 5 is considered a milling arm because it extends axially from the centerline, and holds drag bits 6 that are capable of performing milling operations), and a rotatable cutting element 6 (Figure 6 shows 6 mounted with spindle 11) positioned in the milling arm and rotatable within the milling arm about a rotational axis (see Figure A below, annotated selection of Figure 6).

    PNG
    media_image1.png
    388
    683
    media_image1.png
    Greyscale

Figure A: annotated Figure 6
Regarding claim 2, at least one inside cutting element (inner cutting elements, as described in Column 2: 27-37 “the drilling bit may also have one or more non-rotatable cutting elements: in the case of full hole bits as opposed to coring bits any cutting element near the bit axis may be fixed as cutting elements in that region are subject to far less wear than cutting elements near the gauge of the bit”) positioned in the milling arm in a downhole direction (wherein these cutting elements are held at the cutting face of drill bit, at the crown, thus are held downhole relative to the rotatable cutting element when engaging a formation) of the rotatable cutting element.
Regarding claim 3, at least one outside cutting element (see Figure B, annotated Figure 1, below, wherein the outermost cutting element on the bit is held downhole from the radially middle arranged cutting elements, and thus are positioned downhole when the bit is engaged with a formation, due to the cone shaped cutting surface of the bit) positioned in the milling arm in a downhole direction of the rotatable cutting element.

    PNG
    media_image2.png
    501
    917
    media_image2.png
    Greyscale

Figure B: annotated Figure 1
Regarding claim 4, the milling arm having a sacrificial region (see Figure B above, where any region of the blade 5 can be selected, since it is capable of being worn away) between the at least one inside cutting element and the at least one outside cutting element.
Regarding claim 5, the rotatable cutting element having a front face 10 including a cutting portion 9 including an ultrahard material (polycrystalline diamond are ultrahard material Colum 3: 31-33).
Regarding claim 9, the rotatable cutting element being retained in a housing (8 in Figure 3 or 17 in Figure 6) by one or more fasteners 13.
Regarding claim 11, the rotatable cutting element being retained in a housing (8 or 17) by at least one ring (split ring 13, described in Column 3: 40-41).
Regarding claim 12 Grainger teaches a milling tool (Figure 1), the milling device comprising: a milling tool body 2; and a plurality of milling arms 5 projecting radially from the body and configured to move about the milling tool body in a cutting direction (wherein the arms rotate to drill, which is considered to be about the body since they are moved rotationally towards the cutting direction), at least one milling arm of the plurality of milling arms including, a rotatable cutting element 6 (as described above and shown in Figure B) positioned in an arm body of the milling arm and rotatable about a rotational axis (shown in Figure A above), and at least one fixed cutting element (shown as the inside cutter in Figure B, described in Column 2: 27-37) positioned in the arm body of the milling arm.
Regarding claim 13, the rotational axis being non-parallel to the cutting direction (shown at an angle to the cutting direction).
Regarding claim 14, the rotational axis being oriented at a declination from the cutting direction between 0 and 45° (as shown in Figure C below, annotated Figure 2)

    PNG
    media_image3.png
    230
    462
    media_image3.png
    Greyscale

Figure C
Regarding claim 16, the rotational axis being oriented radially outward from the cutting direction at a radial angle between 0 and 45° (see Figure D below, annotated from Figure 5).

    PNG
    media_image4.png
    192
    534
    media_image4.png
    Greyscale

Figure D
Regarding claim 18, the plurality of milling arms being deployable from the body (since they are held on the body and are deployed downhole for operation).
Claim(s) 1-3, 5, 12, 13, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nackerud US2003/0192719.
Regarding claim 1, Nackerud teaches a downhole tool (Figure 4), the downhole tool comprising: a milling arm 20, and a rotatable cutting element 36 or 40 positioned in the milling arm and rotatable within the milling arm about a rotational axis (shafts 37).
Regarding claim 2, at least one inside cutting element 73 positioned in the milling arm in a downhole direction (held axially below 36, which is downhole when engaged with a formation or wellbore) of the rotatable cutting element.
Regarding claim 3, at least one outside cutting element 74 positioned in the milling arm in a downhole direction of the rotatable cutting element (wherein 74 is oriented towards the downhole direction).
Regarding claim 5, the rotatable cutting element having a front face (the pointed portion) including a cutting portion including an ultrahard material (¶0026 recites “The individual disks 36 are of a hardened material, such as, tungsten carbide material and have tapered surfaces which terminate in a common cutting edge 38.”, wherein the term “ultrahard” is relative, and can indicate hardened material).
Regarding claim 12, Nackerud teaches a milling tool (Figure 4), the milling device comprising: a milling tool body 22; and a plurality of milling arms 20 projecting radially from the body and configured to move about the milling tool body in a cutting direction (by rotating about axis 24, such as numbered in Figure 7), at least one milling arm of the plurality of milling arms including, a rotatable cutting element (36 or 40) positioned in an arm body (central portion of 20) of the milling arm and rotatable about a rotational axis 37, and at least one fixed cutting element (74, 73, or 68) positioned in the arm body of the milling arm.
Regarding claim 13, the rotational axis being non-parallel to the cutting direction (since 37 is held perpendicular to the drilling direction).
Regarding claim 18, the plurality of milling arms being deployable from the body (as they are held in a retracted position as shown in Figure 2, and radially deployed as in Figure 4).
Regarding claim 19, Nackerud teaches a milling tool (Figure 4), the milling device comprising: a milling tool body 22; and a plurality of milling arms 20 projecting radially from the body and configured to move about the milling tool body in a cutting direction (pivoting about the pivot point, as shown in Figure 2 versus Figure 4), at least one milling arm of the plurality of milling arms including, a rotatable cutting element (36 or 40) positioned in an arm body (central portion of 20) of the milling arm and rotatable about a rotational axis 37, at least one inside fixed cutting element 73 fixed relative to the arm body and positioned in a downhole direction (axially below 36) of the rotatable cutting element, and at least one outside fixed cutting element 74 fixed relative to the arm body and positioned radially outside of the at least one inside cutting element with a sacrificial region (the surface 30 between 73 and 74) positioned therebetween.
Regarding claim 20, the at least one outside cutting element 74 positioned at a radial end 34 of the arm body.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6, 7, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grainger in view of Dovalina, et al. US2010/0288564.
Regarding claim 6, Grainger teaches the invention substantially as claimed, as described above, but does not teach less than 50% of the front face being the ultrahard material.
Dovalina, et al. teaches that a cutting insert has about  50% of the front face being ultrahard material, wherein 302 is the superabrasive material (which is necessarily ultrahard material as its made with diamond ¶004) and 303 is abrasive insert (¶0027; and wherein ¶0034 describes 303 including metal carbide matrix, and ¶0035 describes abrasive grit made from carbides). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Grainger in view of Dovalina, et al. to structure an insert to have a portion of the cutting face made of ultrahard material, and a portion to not be made of ultrahard material, as a means to achieve desired cutting capabilities.
It would have been an obvious matter of design choice to select the ratio such that less than 50% of the front face is ultrahard material, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level or ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Note that those of ordinary skill in the art would appreciate that a modification such as a mere change in size of a component would be obvious.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  See also, MPEP § 2144.04 which states: In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d  at 1053, 189 USPQ at 148.).  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Regarding claim 7, Grainger teaches the invention substantially as claimed, as described above, but does not teach the ultrahard material being a continuous circumferential edge of the rotatable cutting element.
Dovalina shows a cutter insert (in Figure 3b) with the ultrahard material being a continuous circumferential edge of the rotatable cutting element, where 302 forms an annulus.
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Grainger in view of Dovalina, to have the ultra-hard material be in a continuous circumferential edge of the cutting element, to achieve desired cutting features for the cutting element.
Regarding claim 15 Grainger teaches the invention substantially as claimed, as described above, but does not teach the rotatable cutting element having a bevel that is complimentary to the declination and complimentary to the radial angle.
Dovalina teaches that it is known in the art to have a bevel/chamfer 308 that has it’s angle controlled, depending on intended application ¶0032.
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Grainger in view of Dovalina to include a bevel or chamfer to the cutting element, to achieve desired formation engagement. The angle chosen can be considered complementary to the declination and the radial angle, as this term is given it’s broadest reasonable interpretation of being positioned relative to the declination and radial angles.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grainger in view of Patel, et al. US2014/0246253.
Regarding claim 8, Grainger teaches the invention substantially as claimed, as described above, but does not teach the rotatable cutting element have a chipbreaking feature on the front face.
Patel, et al. teaches a cutter insert 20b (shown in Figure 4) with a chipbreaker 40 as described in ¶0040, to prevent granular pieces 33 from the cut formation from impacting the cutting element 20b after fracturing and be easier to be carried away by drilling fluid ¶0040: 4-9.
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Grainger in view of Patel, et al. to include a chipbreaking feature on the front face of the cutting insert, as a means for preventing debris from impacting the cutting element, and making it easier for drilling fluid to remove the debris during drilling.
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jones US4846290 teaches a cutter with rotatable arms 22 and a rotatable cutter 40 held at an angle to the cutting direction (Figure 2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cathleen Hutchins whose telephone number is (571)270-3651. The examiner can normally be reached M-Th 11am-9:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Examiner is teleworking full time outside of the Washington DC area.  It is strongly recommended that interviews be conducted telephonically, as availability for in-person interviews are extremely limited.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CATHLEEN R HUTCHINS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        
/C.R.H/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        11/2/2022